 In the Matterof VICTOR CHEMICAL WORKS,EMPLOYERandINTER-NATIONALCHEMICAL WORKERS UNION,AFL,PETITIONERCase No. 10-RC-588.Decided July ^09, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Frank E.Hamilton, Jr., hearing officer.The hearing officer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Houston, Reynolds, andMurdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.The Petitioner previously has sought to obtain certification asthe bargaining representative of the Employer's employees in theunit described below.An election was held under the auspices ofthe Board on April 20, 1948. On September 2, 1948, following thatelection in which the Petitioner failed to obtain a majority of thevalid votes cast, the Board dismissed its petition.The Employer moved to dismiss the present petition on the grounds(1) that Section 9 (c) (3), and collaterally, Section 9 (c) (1) of theAct,' prohibit an election in the proposed unit earlier than September2, 1949, and (2) that unfair labor charges filed by the Petitioner arepending.Section 9(c) (3) provides in part:No election shall be directed in any bargaining unit or any subdivision within which,in the preceding twelve-month period, a valid election shall have been held.Section 9(c) (1) provides in part:If the Board finds upon the record of such hearing that such a question of repre-sentation exists, it shall direct an election by secret ballot and shall certify theresults thereof.85 N. L. R. B., No. 84.495 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs to the first contention, we have very recently held that a reason-able construction of Section 9 (c) (3) is that a second election shallriot be conducted within 12 months from the date of the earlier electionwith respect to the same unit of employees.2 In the instant proceedingmore than 1 year has now elapsed since the prior election.Withrespect to the second contention, the Petitioner has waived the filingof any objections to an election in. the present case or to the results ofsaid election on the basis of any of the issues in the unfair labor practicecase.Accordingly, we find no merit to the Employer's motion todismiss and it is hereby denied.We find a question affecting commerce exists concerning the repre-sentation of employees of the Employer, within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit:The Petitioner seeks a unit of all employees employed at theEmployer's plant on Anciote Road, Tarpon Springs, Florida, exclud-ing office clerical employees, guards, professional employees, and su-pervisors as defined in the Act.The Employer, though in substantialagreement as to the composition of the unit, contends that the unitshould be described as "all production and maintenance employees atthe Employer's Tarpon Springs, Florida, plant, but excluding officeand clerical employees, storekeeper and storeroom clerks, office janitors,first aid man, chemists and analysts, guards, professional employees,and supervisors as defined in the Act."The parties are in dispute as tothe unit placement of the following employees : 3Storeroom clerk:The storeroom clerk is an hourly paid employeewhose duties include the issuing and checking in of parts, tools, andequipment.He physically handles some materials received.He alsomaintains a perpetual or running (bin type) inventory.He is underthe direct supervision of the storekeeper.His interests, we find, areclosely allied with those of the plant employees.We shall include himin the unit.'Laboratory analyst:Petitioner would include and Employer wouldexclude the employee from the proposed unit. The laboratory analystanalyzes samples of material for their chemical constituents, whichanalyses are used for the control of the plant process.He is an hourlypaid employee and works under the supervision of the chief chemist.Matter of Maflinckrodt Chemical works,84 N. L. R. B. 291.8Both parties agreethat themechanical clerk(also called the master mechanic's clerk)should be excluded from the unit as an office employee. This employee spends part of histime in the storeroom where he assists the storeroom clerk.However, it appears from therecord that the bulk of his time is spent at his desk in the master mechanic'soffice.Here he prepares job estimates and keeps time for the mechanical department,gettingit ready for the signature of the master mechanic.We shall exclude him from the unit.3Matter of Byron Jackson Company,83 N. L. R. B. 1012. VICTOR CHEMICAL WORKS497No special training is required for the job although a high schooleducation is considered helpful.Approximately 85 percent of theanalytical work is of a routine nature; 15 percent requires the useof some independent judgment, but all of the work is under closesupervision.The analyst has access to confidential information as tothe quality of ores and finished products, but does not have access,to information directly governing labor policy.We shall include thelaboratory analyst in the unit.'O face janitor:Petitioner would include in the unit the office janitorwho performs the normal maintenance duties incident to keeping theoffice building clean.Employer contends that he should be excludedas he cleans offices where confidential information is kept at a timewhen no one is present to supervise him.However, it is clear that itis not part of his duty and responsibility to work with any such in-formation.He is hourly paid at a rate that compares favorably withthe laborers.Because his duties and interests lie with the plant em,ployees we shall include him in the uniteRelief foreman:During the absence of the mechanical foreman,.one of the maintenance mechanics is designated to act in his capacity.The same employee has been used for this job consistently.His hourlyrate of pay is increased to equal that of the foreman when he acts inhis place.However, he spends "considerably less than 20 percent"of his working time acting as relief foreman, and even when doingso cannot effectively recommend the hire or discharge of an employee.We find that this employee is not a supervisor within the meaning ofthe Act, and shall include him in the unit.'We find that all employees employed at the Employer's plant onAnciote Road, Tarpon Springs, Florida, including the storeroomclerk, laboratory analyst, office janitor, and relief foreman, but ex-cluding mechanical clerk, office clerical employees, guards, profes-sional employees, and supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than,eHatter ofCelaneseCorporation of America,81 N. L. R. B. 1.041 ;Matter of Connaer-cial SolventsCorporation,80 N. L. R. B. 277."Matter of Sheffield Iron, andSteelCompany, 77 N.L. R. B. 998.Matter of American Win.do,e Glass Companlt, 77 N.L. R. B. 1,030Matter of The00o.Power Company (CantonDivision), 80 N. L. R. B. 582. 498DECISIONS OF NATIONAL LABOR RELATIONS BOARD30 days from the date of this Direction,under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations,among the employees in theunit found appropriate in paragraph numbered 4,above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election,including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or re-instated prior to the date of the election,and also excluding employeeson strike who are not entitled to reinstatement,to determine whetheror not they desire to be represented,for purposes of collective bargain-ing, by International Chemical Workers Union, AFL.